IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA Case No. 3:18cr112
Plaintiff,
District Judge Walter H. Rice
Vv.

JIMMY L. WEBB, JR.

Defendant.

 

ENTRY ORDERING UNITED STATES MARSHAL’S OFFICE TO SERVE SUBPOENA

 

It is hereby requested and ordered that the United States Marshal’s Office serve
subpoenas upon Destiny Kunkel in this matter.

IT IS SO ORDERED.

December 10, 2019 th. ey ul) we

Walter H. Rice
United States District Judge
